Citation Nr: 1114974	
Decision Date: 04/15/11    Archive Date: 04/21/11

DOCKET NO.  09-25 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a compensable disability evaluation for the Veteran's bilateral hearing loss disability.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

K. Fitch, Counsel



INTRODUCTION

The Veteran had active service from September 1973 to June 1975.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the St. Petersburg, Florida, Regional Office (RO) which denied an increased disability evaluation for the Veteran's bilateral hearing loss disability.  In July 2010, the Veteran submitted a Motion to Advance on the Docket.  In August 2010, the Board granted the Veteran's motion.  In September 2010, the Board remanded the Veteran's appeal to the RO for additional action.  

This appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The Department of Veterans Affairs (VA) will notify the Veteran if further action is required on his part.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).   


REMAND

In a March 2011 written statement, the Veteran advanced that he "was currently awaiting my physician's newest evaluation and hearing test taken March 9, 2011."  He stated that he was in need of hearing aids to continue his employment as a manager with the United States Postal Service (USPS).  Clinical documentation of the cited treatment is not of record.  

The VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claim.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).  

In a March 2011 written statement, the accredited representative advanced that the Veteran's bilateral hearing loss disability had increased in severity and significantly impaired his vocational, social, and domestic activities.  She asserted that the report of the most recent VA evaluation of record fails to make any findings as to the functional impairment associated with the Veteran's bilateral hearing loss disability.  In his April 2011 Informal Hearing Presentation, the accredited representative requests that the Veteran's appeal be again remanded to the RO so that the Veteran may be afforded further VA audiological evaluation.  

The Board observes that the Veteran was last afforded a VA auditory evaluation in May 2008.  The VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The United States Court of Appeals for Veterans Claims (Court) held that VA audiological evaluations should include both objective test results and a fill description of the functional effect of the Veteran's hearing loss disability.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  Therefore, the Board finds that an additional VA evaluation would be helpful in resolving the issues raised by the instant appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all treatment of his hearing loss disability after 2009, including the March 2011 private audiological evaluation.  Upon receipt of the requested information and the appropriate releases, the RO should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the claims file.  

2.  Then schedule the Veteran for a VA examination for compensation purposes in order to determine the current nature and severity of his service-connected chronic bilateral hearing loss disability.  All indicated tests and studies should be accomplished and the findings then reported in detail.  The examiner must fully describe any functional effects associated with the Veteran's hearing disability and the impact of his hearing loss disability upon his vocational pursuits.  

Send the claims folder to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted. 

3.  Then readjudicate the issue of the Veteran's entitlement to an increased evaluation for his bilateral hearing loss disability.  If the benefit sought on appeal remains denied, the Veteran and his accredited representative should be issued a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered since the issuance of the last SSOC.  The Veteran should be given the opportunity to respond to the SSOC.  

4.  Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.  

The Veteran is free to submit additional evidence and argument while the case is in remand status.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment by the VA.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See The Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory Notes).  In addition, the VBA's Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to provide expeditious handling of all cases that have been remanded by the Board and the Court.  See M21-1, Part IV, paras. 8.44- 8.45 and 38.02-38.  



_________________________________________________
J. T. HUTCHESON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).  

